195 Pa. Superior Ct. 193 (1961)
Sanctis
v.
Checco, Appellant.
Superior Court of Pennsylvania.
Argued April 11, 1961.
June 15, 1961.
*194 Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
Alan L. Ackerman, with him Milton I. Watzman, and Watzman and Groudine, for appellant.
J. Lee Miller, with him Miller & Miller, for appellee.
OPINION PER CURIAM, June 15, 1961:
The order of the County Court of Allegheny County is affirmed on the opinion of Judge NATHANIEL K. BECK for the court below, reported at 24 Pa. D. & C. 2d 121.